Wiieelbr, J.
Tor the plaintiffs in error, it is insisted that the court erred in the instructions to the jury, and in overruling- the motion for a new trial and the motion iu arrest of judgment.
There are iu the transcript' several propositions which purport to be instructions asked by the plaintiff, but it does not appear whether they were given or refused, or even that they were brought to the attention of the court; and it is manifest, therefore, that'they cannot be considered by this court. There are also several propositions which appear to he instructions asked by the defendants and refin-d; but there is in l ho record no statement of facts, and nothing by which it may be seen whether these instructions were relevant to the evidence; and in such cases this court has decided that the ruling of the court in refusing- instructions will not be the subject of revision. (Holman v. Britton, 2 Tex. R., 207, 301; Id., 305.)
We have no means of revising the judgment of the court overruling the motion for a new trial. It does not appear that the motion presented truly the rulings of the court or the facts on which it assumed to be founded. The causes assigned iu its support an* wholly unsupported by the record. Nor does there appear any foundation for the objection now urged to the judgment of the court overruling the motion in arrest of judgment; that is, that there were parties iu interest not before the court. It docs not so appear from the record. We see no error in the judgment, and are of opinion, therefore, that it be affirmed.
Judgment affirmed.